


--------------------------------------------------------------------------------

CONFORMED COPY

 
Employment Agreement
 
This Employment Agreement (the “Agreement”) is made and entered into this 22nd
day of March, 2009 by and between Petroleum Development Corporation, a Nevada
Corporation (the “Company”), and Scott Meyers (the “Employee”).
 
WHEREAS, the Company wishes to employ the Employee as Chief Accounting Officer
and to perform the duties and services incident to such position for the
Company, and the Employee wishes to be so employed by the Company, all upon the
terms and conditions set forth in this Agreement;
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and accepted, the
parties hereto, intending to be legally bound, agree as follows:
 
1.  
Effective Date and Term

 
  a.   
Initial Term.  The effective date of this Agreement shall be March 22, 2009 (the
“Effective Date”), and the initial term shall be for the period beginning on the
Effective Date and ending December 31, 2009.

 

  b.  
Automatic Extensions.  The Term of this Agreement shall be extended for an
additional 12 months beginning on December 31, 2009 and on each successive
December 31 unless either party provides the other with at least 30 days prior
written notice, or unless the contract has been terminated by the parties in
accordance with the provisions of Section 6 of this Agreement.  The period of
time from the Effective Date until the Termination Date, as defined in Section
6b., shall be the “Term.”

 
2.  
Position and Responsibilities

 

  a. 
Position.  The Employee shall initially serve as the Chief Accounting Officer of
the Company and shall initially report to a designated member of the Executive
Leadership Team and be under the general direction and control of a designated
member of the Executive Leadership Team.

 

  b.  
Responsibilities.  The Employee shall have obligations, duties, authority and
power to do such acts as are customarily done by a person holding the same or an
equivalent position in corporations of similar size to the Company. The Employee
shall perform such managerial duties and responsibilities for the Company as may
be reasonably be assigned to him.

 

  c.  
Dedication of Professional Services.  The Employee shall devote substantially
all of his business time, best efforts and attention to promote and advance the
business of the Company and its Affiliates to perform diligently and faithfully
all the duties, responsibilities and obligations of his position with the
Company. Employee shall not be employed in any other business activity, other
than with the Company and its Affiliates, during the Term, whether or not such
activity is pursued for gain, profit or other pecuniary advantage without
approval of the Chief Financial Officer. Provided, however, that this
restriction shall not be construed as preventing Employee from investing his
personal assets in a business which does not compete with the Company or its
Affiliates, where the form or manner of such investment will not require
services of any significance on the part of Employee in the operation of the
affairs of the business in which such investment is made and in which his
participation is solely that of a passive investor.

 
DM3\941973.2
 

--------------------------------------------------------------------------------

 
 

 
the Company and its Affiliates, during the Term, whether or not such activity is
pursued for gain, profit or other pecuniary advantage without approval of the
Chief Financial Officer. Provided, however, that this restriction shall not be
construed as preventing Employee from investing his personal assets in a
business which does not compete with the Company or its Affiliates, where the
form or manner of such investment will not require services of any significance
on the part of Employee in the operation of the affairs of the business in which
such investment is made and in which his participation is solely that of a
passive investor.

 

  d. 
Adherence to Standards.  Employee shall comply with the written policies,
standards, rules and regulations of the Company from time to time established
for all executive officers of the Company consistent with Employee's position
and level of authority.

 

  e.  
Minimum Stock Ownership.  Employee shall, by the fifth anniversary of the
Effective Date and until his Termination Date, maintain a minimum stock
ownership equal to one times the Employee's Base Salary, as defined in Section
3a.

 

 
  f.  
Place of Employment.  The place of employment shall be the Company’s offices in
Bridgeport, West Virginia, unless Employee and the Company mutually agree to an
alternative location.  Employee acknowledges that there may be substantial
business travel associated with Employee’s position.

 
3.  
Compensation

 

  a.  
Base Salary.  The Company shall pay the Employee an annual (defined as a 12
month period) base salary of $202,000 (the “Base Salary”) commencing on the
Effective Date.  The Base Salary shall be payable in accordance with the
ordinary payroll practices of the Company.  The Base Salary shall be reviewed
annually by the Executive Leadership Team, and may be changed by the Executive
Leadership Team in its sole discretion, taking into account the base salaries,
aggregate annual cash compensation, and other compensation of individuals
holding similar positions at other comparable companies and the performance of
the Employee and the Company.

 

  b. 
Performance Bonus.  In addition to his Base Salary, the Employee shall be
eligible to earn an annual performance bonus (the “Bonus”) during the Term,
first payable in 2010 for 2009 performance (with the 2009 Bonus prorated to
reflect the actual 2009 service term), based on the achievement of individual
performance plan objectives.  The Bonus shall be paid in cash no later than
March 15 of the following year.

 

  c.  
Initial Restricted Stock Award.  Employee will receive a one-time award of
restricted stock equal in value to $202,000.  For this purpose, the value of the
restricted stock will be based on the average closing price of the

 
DM3\941973.2
 
2

--------------------------------------------------------------------------------

 
 
  
stock of the Company for the month of March, 2009.  The restricted stock will
vest at the rate of 25% for each complete year worked by Employee under this
Agreement, beginning from the Effective Date.

 

  d.  
Other Compensation.  The Employee shall continue to be eligible to participate
in all other cash or stock compensation plans or programs maintained by the
Company, as in effect from time to time, in which other senior executives of the
Company are allowed to participate.

 
4.  
Employee Benefits

 
a.  
Participation in Company Benefit Plan.  During the Term, the Company shall
provide the Employee with coverage under all employee pension and welfare
benefit programs, plans and practices commensurate with his positions in the
Company and to the extent permitted under the respective employee benefit
plan.  Standard employee deductibles, co-pays, and premiums apply.

 
b.  
Vacation.  The Employee will be entitled to twenty days of paid vacation in each
calendar year, to be taken at such times as is reasonably determined by the
Employee to be consistent with the Employee’s responsibilities under this
Agreement.

 
c.  
Expense Reimbursement. The Employee is authorized to incur reasonable expenses
in carrying out his duties and responsibilities under this Agreement, including,
without limitation, expenses related to travel, meals, entertaining, and similar
items related to such duties and responsibilities.  The Company will reimburse
the Employee for all such expenses on presentation by Employee from time to time
of appropriately itemized and approved (consistent with the Company’s policy)
accounts of such expenditures.  All expense reimbursements for a calendar year
shall be paid in the normal course, but no later than March 15 of the following
calendar year.

 
d.  
Automobile.  During the Term, the Employee shall be entitled to an automobile
stipend equal to that received from time to time by Company vice presidents;
that stipend currently being equal to $1,100 per month as of the Effective Date.

 
e.  
Moving Expense Reimbursement. The Company shall reimburse the Employee for the
costs associated with the sale of his Pennsylvania residence and the moving of
his family and household furniture and furnishings to West Virginia, in
accordance with the Company’s Employee Relocation Policy.

 
 
5.  
Restrictive Covenants

 

  a.  
Confidential Information.  Employee hereby acknowledges that in connection with
Employee’s employment by the Company, Employee will be exposed to and may obtain
certain Confidential Information (as defined below)

 
 
DM3\941973.2
 
3

--------------------------------------------------------------------------------

 
 
 

 
(including, without limitation, procedures, memoranda, notes, records and
customer and supplier lists whether such information has been or is made,
developed or compiled by Employee or otherwise has been or is made available to
him) regarding the business and operations of the Company and its subsidiaries
or affiliates.  Employee further acknowledges that such Confidential Information
is unique, valuable, considered trade secrets and deemed proprietary by the
Company.  For purposes of the Agreement, “Confidential Information” includes,
without limitation, any information heretofore or hereafter acquired, developed
or used by any of the Company or their direct or indirect subsidiaries relating
to Business Opportunities or Intellectual Property or other geological,
geophysical, economic, financial or management aspects of the business,
operations, properties or prospects of the Company or their direct or indirect
subsidiaries, whether oral or in written form (including electronic).  Employee
agrees that all Confidential Information is and will remain the property of the
Company or their direct or indirect subsidiaries, as the case may be.  Employee
further agrees, except for disclosures occurring in the good faith performance
of Employee’s duties for the Company or their direct or indirect subsidiaries,
during the Term and for a period of three (3) years after the Termination Date,
to hold in the strictest confidence all Confidential Information, and not to,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or
otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information, directly or indirectly, for
Employee’s own benefit or profit or allow any person, entity or third party,
other than the Company or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information.  Employee will have no obligation under this Agreement with respect
to any information that becomes generally available to the public other than as
a result of a disclosure by Employee or Employee’s agent or other representative
or becomes available to Employee on a non-confidential basis from a source other
than the Company or their direct or indirect subsidiaries.  Further, Employee
will have no obligation under this Agreement to keep confidential any of the
Confidential Information to the extent that a disclosure of it is required by
law or is consented to by the Company; provided, however, that if and when such
a disclosure is required by law, Employee promptly will provide the Company with
notice of such requirement, so that the Company may seek an appropriate
protective order.

 
 

 b.  
Return of Property.  Employee agrees to deliver promptly to the Company, upon
termination of Employee’s employment hereunder, or at any other time when the
Company so requests, all documents and property relating to the business of the
Company or their direct or indirect subsidiaries, including without limitation:
all geological and geophysical reports and related data such as maps, charts,
logs, seismographs, seismic records and other reports and related data,
calculations, summaries, memoranda and opinions relating to the foregoing,
production records, electric logs, core data, pressure data, lease files, well
files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights,

 
 
 
DM3\941973.2
 
4

--------------------------------------------------------------------------------

 
 
 

        
trademarks, trade names, inventions, formulae, methods, processes, agreements,
contracts, manuals, electronic data,  or any documents,  whether written or
digital and whether prepared or compiled by Employee or furnished to Employee
during the Term, relating to the business of the Company or their direct or
indirect subsidiaries and all copies thereof and therefrom; provided, however,
that Employee will be permitted to retain copies of any documents or materials
of a personal nature or otherwise related to Employee’s rights under this
Agreement. The aforementioned materials include materials on Employee’s personal
computers, which materials shall be destroyed in a manner satisfactory to the
Company.

 

  c.  
No Soliciation.  The Employee shall not, directly or indirectly, either during
the Term or for a period of one (1) year thereafter (i) solicit, directly or
indirectly, the services of any person who was a full-time employee of the
Company, its subsidiaries, divisions, or affiliates, or otherwise induce such
employee to terminate or reduce employment, or (ii) solicit the business of any
person who was a client or customer of the Company, its subsidiaries, divisions,
or affiliates, in each case at any time during the last year of the Term. For
purposes of this Agreement, the term “person” shall include natural persons,
corporations, business trusts, associations, sole proprietorships,
unincorporated organizations, partnerships, joint ventures, limited liability
companies or partnerships, and governments, or any agencies, instrumentalities,
or political subdivisions thereof.

 

  d.  
Non-Compete.  Beginning with the second anniversary of the Effective Date, the
Employee shall not directly, either during the Term or for a period of one (1)
year thereafter, engage in any Competitive Business in West Virginia,
Pennsylvania, Colorado, Utah, Wyoming, North Dakota, Michigan, Texas, Kansas,
and Tennessee; provided, however, that the ownership of less than five percent
(5%) of the outstanding capital stock of a corporation whose shares are traded
on a national securities exchange or on the over-the-counter market shall not be
deemed engaging any Competitive Business.  "Competitive Business" shall mean the
oil and natural gas industry, including oil and gas leasing, drilling, and other
operations, syndication and marketing of partnership or other investments
related to oil and natural gas operations, or any other business activities that
are the same as or similar to the Company’s business operations as its business
exists on the Effective Date or on the Termination Date.

 
  e. 
Remedies. Employee acknowledges and agrees that the Company’s remedy at law for
a breach or a threatened breach of the provisions herein would be inadequate,
and in recognition of this fact, in the event of a breach or threatened breach
by Employee of any of the provisions of this Agreement, it is agreed that the
Company shall be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without posting bond
or other security.  Employee acknowledges that the granting of a temporary
injunction, a temporary restraining order or other permanent injunction

 
 
 
DM3\941973.2
 
5

--------------------------------------------------------------------------------

 
 
  
merely prohibiting Employee from engaging in any business activities would not
be an adequate remedy upon breach or threatened breach of this Agreement, and
consequently agrees upon any such breach or threatened breach to the granting of
injunctive relief prohibiting Employee from engaging in any activities
prohibited by this Agreement.  No remedy herein conferred is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given hereunder now or
hereinafter existing at law or in equity or by statute or otherwise.

 
6.  
Termination of the Agreement

 

  a.  
Notice of Termination.  Either the Employee or the Board may terminate this
Agreement at any time and in his or their sole discretion upon no less than 30
days written Notice of Termination to the other party.  "Notice of Termination"
shall mean a written notice which shall indicate the specified termination
provision in this Agreement relied upon (Section 6.c., Section 6.d., Section
6.e, Section 6.f or Section 6g.) and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of Employee's
employment under the provision so indicated; provided, however, no such
purported termination shall be effective without such Notice of Termination;
provided further, however, any purported termination by the Company or by
Employee shall be communicated by a Notice of Termination to the other party
hereto in accordance with  Section 7 (“Notices”) of this Agreement.

 

  b. 
Termination Date.  The “Termination Date” shall mean the date specified in the
Notice of Termination. The Termination Date shall not be less than thirty (30)
days after the date such Notice of Termination is given.

 
c.  
Termination by the Company for Just Cause.

 
(i)  
The Company may terminate the Employee for “Just Cause” (as defined in Section
6c.ii), provided that the Company shall:

 
(A)  
Give the Employee Notice of Termination as specified in Section 6.a., and

 
(B)  
Pay the Employee, within thirty days after his Termination Date, his Base Salary
through the Termination Date at the rate in effect at the time the Notice of
Termination is given plus any Bonus (only for periods completed and accrued, but
not paid), incentive, deferred, or other compensation, and provide any other
benefits, which have been earned or become payable as of the Termination Date,
pursuant to the terms of this or any other agreement, or compensation or benefit
plan, but which have not yet been paid or provided.

 
(ii)  
For purposes of this Agreement “Just Cause” shall be a good faith determination
of the Board that the Employee:

 
DM3\941973.2
 
6

--------------------------------------------------------------------------------

 
 
(A)  
Failed to substantially perform his duties with the Company (other than a
failure resulting from his incapacity due to physical or mental illness) after a
written demand for substantial performance has been delivered to him by the
Board, which demand specifically identifies the manner in which the Board
believes he has not substantially performed his duties, and the Employee has
failed to cure such deficiency within thirty (30) days of the receipt of such
notice;

 
(B)  
Has engaged in conduct the consequences of which are materially adverse to the
Company, monetarily or otherwise;

 
(C)  
Has pleaded guilty to or been convicted of a felony or a crime involving moral
turpitude or dishonesty;

 
(D)  
Conduct by Employee which demonstrates gross  unfitness to serve the Company in
your position (that is not remedied by Employee within fourteen (14) days of
written notice of such unfitness from the Chief Financial Officer); or

 
(E)  
Has materially breached the terms of this Agreement.

 
(iii)  
The Employee shall not be deemed to have been terminated with Just Cause under
(ii)(B), (C), (D), or(E) unless there shall have been delivered to the Employee
a letter setting forth the reasons for the Company’s termination of the Employee
for Just Cause.

 

  d.  
Termination by the Company Without Just Cause.  In the event the Company
terminates Employee’s employment prior to the expiration of this Agreement
(including extensions as provided in Section1.b.) for any reason other than for
Just Cause or the death or Disability (as defined in Section 6e.) of the
Employee, the Company shall:

 
(i)  
Within thirty days of the Termination Date:

 
(A)  
If the Termination Date for the Employee is on or prior to the anniversary of
the Effective Date, pay in a lump sum to the Employee an amount equal to twelve
months of Base Salary.

 
(B)  
If the Termination Date for the Employee occurs after the anniversary of the
Effective Date, but on or prior to the second anniversary of the Effective Date,
pay in a lump sum to the Employee an amount equal to eighteen months of Base
Salary.

 
(C)  
If the Termination Date for the Employee occurs after the second anniversary of
the Effective Date, pay to the Employee a lump sum severance payment equal to
two times the sum of: a) the Employee's highest Base Salary during the previous
two years of

 
DM3\941973.2
 
7

--------------------------------------------------------------------------------

 
 
 
employment immediately preceding the Termination Date, plus b) the highest Bonus
paid to the Employee during the same two year period.

 
(ii)  
Pay to the Employee any unpaid expense reimbursement upon presentation by the
Employee of an accounting of such expenses in accordance with normal Company
practices, but no later than March 15 of the year following the year of
termination,

 
(iii)  
Immediately vest any unvested Company stock options or restricted stock,

 
(iv)  
Pay any deferred income or other benefit payments due under this or any other
agreements or plans, provided such payments shall be made under the schedule
originally contemplated in the agreement under which they were granted, and

 
(v)  
Continue coverage of the Employee and any dependents covered at the time of
termination under the Company’s group health plans at the Company’s cost for a
period equal to the lesser of (i) 18 months or (ii) such period as the Employee
is eligible to participate in another employer’s health plan.

 

  e.  
Termination in the Event of Death or Disability.  This Agreement may be
terminated by the Company in the event of the death or Disability (as
hereinafter defined) of the Employee upon proper notification to the Employee
(or his estate in the event of his death), provided the Company shall pay to the
Employee (or to the estate of the Employee in the event of termination due to
the death of the Employee) the compensation and other benefits described in
Section 3a. of this Agreement which would have been earned for (6) months after
the Termination Date and any amounts earned under Section 3b. of this Agreement
prorated for the period up to the Termination Date.  The benefits provided under
this Section shall be no less favorable to Employee in terms of amounts,
deductibles and costs to him, if any, than such benefits provided by the Company
to him and shall not be interpreted so as to limit any benefits to which
Employee, as a terminated employee of the Company, or his family may be entitled
under the Company's life insurance, medical, hospitalization or disability plans
following his Termination Date or under applicable law, and any other benefits
or payments earned by the employee under this or any other agreement or
plan.  “Disability” means the inability of Employee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, as provided in
Internal Revenue Code Section 409A(a)(2)(C) and Treas. Reg. §
1.409A-3(i)(4).  All amounts payable under this Section 6.e. shall be paid in a
lump-sum as soon as practicable, but in no event later than two-and-one-half
(2-1/2) months following the close of the calendar year in which the death or
Disability occurred.

 
DM3\941973.2
 
8

--------------------------------------------------------------------------------

 
 

  f.  
Termination by the Employee.  The Employee may terminate this Agreement upon
proper notification as provided in Section 6.a.  In such event the Company shall
pay to the Employee:

 
(i)  
Within thirty (30) days after his Termination Date, in a lump sum, the
compensation provided in Section 3 at the rate in effect at the time of the
Notice of Termination. The Base Salary and Bonus shall be prorated for the
portion of the year that the Employee is employed by the Company; provided,
however, that if the Employee’s termination occurs prior to March 31 of the year
the Employee shall not be entitled to a prorated Bonus for the year;

 
(ii)  
Any incentive, deferred or other compensation which has been earned or has
become payable pursuant to the terms of this or any other agreement or
compensation or benefit plan as of the Termination Date, but which has not yet
been paid, provided such payments shall be made under the schedule originally
contemplated in the agreement under which they were granted;

 
(iii)  
Any unpaid expense reimbursement upon presentation by the Employee of an
accounting of such expenses in accordance with normal Company practices; and

 
(iv)  
Any other payments for benefits earned under this or any other employment
agreement or plan.

 
g.  
Termination by the Employee following Change of Control.

 
(i)  
In the event the Employee terminates this Agreement within two years following a
Change of Control of the Company (as defined in this Section 6g.) due to a
material diminution of Employee's Base Salary or a material diminution in the
reward opportunities under his Bonus (the "Double Trigger Event") and the
Employee provides Notice of Termination within 60 days of the initial existence
of the Double Trigger Event, the Company shall have thirty (30) days to remedy
the condition and not be required to pay the amount and if the condition shall
not be remedied within such thirty (30) day period, the Company shall:

 
(A)  
Pay to the Employee within 30 days after the Termination Date, in a lump sum, a
severance payment equal to two times the sum of: a) the Employee's highest Base
Salary during the previous two years of employment immediately preceding the
Termination Date, plus b) the highest Bonus paid to the Employee during the same
two year period,

 
(B)  
Pay to the Employee any unpaid reimbursement upon presentation by the Employee
of an accounting of such expenses in accordance

 
 
DM3\941973.2
 
9

--------------------------------------------------------------------------------

 
 
 
with normal Company practices, but not later than March 15 of the year following
the year of termination,

 
(C)  
Immediately vest any unvested Company stock options or restricted stock,

 
(D)  
Pay any deferred income or retirement payment or other benefit payments due
under this or any other agreements or plans, provided such payments shall be
made under the schedule originally contemplated in the agreement under which
they were granted, and

 
(E)  
Continue coverage of the Employee under the Company’s group health plans at the
Company’s cost for a period equal to the lesser of (i) 18 months or (ii) such
period as the Employee is receiving COBRA health continuation coverage from the
Company.

 
(ii)  
A "Change of Control" of the Company shall occur on the earliest of the
following events:

 
(A)  
Change in Ownership: A change in ownership of the Company occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company, excluding the acquisition of
additional stock by a person or more than one person acting as a group who is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company.

 
(B)  
Change in Effective Control: A change in effective control of the Company occurs
on the date that either:

 
(I)  
Any one person, or more than one person acting as a group, acquires (or has
acquired during the l2-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or

 
(II)  
A majority of the members of the Board of Directors of the Company (the “Board”)
is replaced during any l2-month period by directors whose appointment or
election is not endorsed by a majority of the members of the board of directors
prior to the date of the appointment or election; provided, that this paragraph
(b) shall apply only to the Company if no other corporation is a majority
shareholder.

 
DM3\941973.2
 
10

--------------------------------------------------------------------------------

 
 
(C)  
Change in Ownership of Substantial Assets: A change in the ownership of a
substantial portion of the Company's assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the l2-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 
It is the intent that this definition be construed consistent with the
definition of “Change of Control” as defined under Internal Revenue Code Section
409A and the applicable Treasury Regulations, as amended from time to time.
 
h.  
Internal Revenue Code Section 409A Compliance.  Except with respect to amounts
paid pursuant to a schedule in a plan or arrangement outside of this Agreement,
it is intended that amounts payable under this Section 6 not be considered
non-qualified deferred compensation subject to Internal Revenue Code Section
409A.  If Employee is considered a Specified Employee under Internal Revenue
Code Section 409A, then to the extent such amounts are considered non-qualified
deferred compensation payable upon a separation from service under Internal
Revenue Code Section 409A, payment of those amounts so deferred under Internal
Revenue Code Section 409A may not be made until at least six (6) months
following the Employee’s separation from service of the Company (or, if earlier,
the date of death of Employee).

 

  i.  
Release.  Prior to the payment by the Company of the amounts due under
subsections (d), (f) or (g) above, Employee shall execute the release
satisfactory to the Company.

 

  7.  
Notices.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, by facsimile
transmission or sent by certified mail, return receipt requested, postage
prepaid, or by expedited  (overnight) courier with established national
reputation, shipping prepaid or billed to sender, in either case addressed to
the respective addresses last given by each party to the other  (provided that
all notices to the Company shall be directed to the attention of the Director of
Human Resources of the Company ) or to such other address as either party may
have furnished  to the other in writing  in  accordance  herewith.  All notices
and communication shall be deemed to have been received on the date of delivery
thereof, or on the second day after deposit thereof with an expedited courier
service, except that notice of change of address shall be effective only upon
receipt.

 
DM3\941973.2
 
11

--------------------------------------------------------------------------------

 
 
 
Company at:                        Petroleum Development Corporation
                          120 Genesis Blvd.
                          PO Box 26
                          Bridgeport, WV 26330
 
Employee at:        Scott Meyers
                          1233 Linden Vue Drive
                          Cannonsburg, Pennsylvania 15317
 

 
  8.  
Life Insurance.  The Company may, at any time after the execution of this
Agreement, maintain any outstanding life insurance policies and apply for and
procure as owner and for its own benefit new life insurance on Employee, in such
amounts and in such form or forms as the Company may determine.  Employee shall,
at the request of the Company, submit to such medical examinations, supply such
information, and execute such documents as may be required by the insurance
company or companies to whom the Company has applied for such
insurance.  Employee hereby represents that to his knowledge he is in excellent
physical and mental condition.

 

  9.  
Successors. This Agreement shall be binding on the Company and any successor to
any of its businesses or assets.  Without limiting the effect of the prior
sentence, the Company shall use its best efforts to require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
"Company" shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement or which is otherwise obligated under this Agreement by
the first sentence of this Section, entitled Successors, by operation of law or
otherwise.

 

  10.  
Binding Effect.  This Agreement shall inure to the benefit of and be enforceable
by Employee's personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Employee should die
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Employee's estate.

 

  11.  
Integration Modification and Waiver.  This Agreement constitutes the sole
employment agreement between the parties, and any prior employment agreement,
written or oral, is terminated.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Employee and such officer of the Company as may be
specifically designated by the Board.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 
DM3\941973.2
 
12

--------------------------------------------------------------------------------

 
 
  12.  
Headings.  Headings used in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

 

  13.  
Waiver of Breach.  The waiver of either the Company or Employee of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by either the Company or Employee.

 

  14.  
Amendments.  No amendments or variations of the terms and conditions of this
Agreement shall be valid unless the same is in writing and signed by all of the
parties hereto.

 

  15.  
Survival of Obligations.  The provisions of Section 6 of this Agreement shall
continue to be binding upon the Employee and Company in accordance with their
terms, notwithstanding the termination of the Employee’s employment with the
Company for any reason or the expiration of this Agreement.

 
  16.  
Severability.  The invalidity or unenforceability of any provision of this
Agreement, whether in whole or in part, shall not in any way affect the validity
and/or enforceability of any other provision contained herein.  Any invalid or
unenforceable provision shall be deemed severable to the extent of any such
invalidity or unenforceability.  It is expressly understood and agreed that
while the Company and Employee consider the restrictions contained in this
Agreement reasonable for the purpose of preserving for the Company the good
will, other proprietary rights and intangible business value of the Company, if
a final judicial determination is made by a court having jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unreasonable or otherwise unenforceable restriction against Employee, the
provisions of such clause shall not be rendered void but shall be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.

 
  17.  
Governing Law.  This Agreement shall be construed and enforced pursuant to the
laws of the Commonwealth of Pennsylvania without giving effect to its conflict
of laws.

 

  18.  
Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or any transactions provided for herein, or the breach thereof, other
than a claim for injunctive relief, shall be settled by arbitration in
accordance with the commercial Arbitration Rules of the American Arbitration
Association (the "Rules") in effect at the time demand for arbitration is made
by any party.  The evidentiary and procedural rules in such proceedings shall be
kept to the minimum level of formality that is consistent with the Rules. The
Company shall name one arbitrator, Employee shall name a second and the two
arbitrators so chosen shall name a neutral, third arbitrator, who shall serve as
the sole arbitrator of the controversy or claim.  The third arbitrator shall be
experienced in the matters in dispute.  In the event that the third and sole
arbitrator is not agreed upon, the American Arbitration Association shall name
him or her.  Arbitration shall occur in Bridgeport, West Virginia, or such other
location agreed to by the Company and Employee.  The award made by the third
arbitrator shall be final and binding, and judgment may be entered in any court
of law having competent jurisdiction. The award is

 
DM3\941973.2
 
13

--------------------------------------------------------------------------------

 
 

  
subject to confirmation, modification, correction, or vacation only as
explicitly provided in Title 9 of the United States Code.  The prevailing party
shall be entitled to an award of pre- and post-award interest as well as
reasonable attorneys' fees incurred in connection with the arbitration and any
judicial proceedings related thereto.

 

  19.  
Pronouns.  All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine, neuter, singular, or plural, as the identity of the
person or entity may require. As used in this Agreement: (1) words of the
masculine gender shall mean and include corresponding neuter words or words of
the feminine gender, (2) words in the singular shall mean and include the plural
and vice versa, and (3) the word "may" gives sole discretion without any
obligation to take any action.

 

  20.  
Counterparts.   This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one document.

 

  21.  
Exhibits.  Any Exhibits attached hereto are incorporated herein by reference and
are an integral part of this Agreement.

 


 

DM3\941973.2
 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Employment Agreement as of the date first above written.
 



Company
 
Executive
 
Petroleum Development Corporation
                             
By:
  /s/ Richard W. McCullough             /s/ R. Scott Meyers          
Richard W. McCullough
   
Scott Meyers
 
Chairman and Chief Executive Officer
             




DM3\941973.2
 
15
 
